791 So. 2d 37 (2001)
Robert Lee WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-4591.
District Court of Appeal of Florida, Second District.
May 25, 2001.
Craig A. Huffman, Tampa, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
SALCINES, Judge.
Robert Lee Williams appeals from the revocation of his probation by the county court. That court certified a question of great public importance to this court. Williams specifically challenges the denial of his motion to suppress. We reverse.
The county court denied the motion to suppress evidence and statements obtained as a result of an admittedly illegal stop. The stop was conducted by an officer who *38 was not Williams' probation officer but who, at the time of the stop, knew that Williams was on probation. The county court denied the motion concluding that the United States Supreme Court's decision in Pennsylvania Board of Probation & Parole v. Scott, 524 U.S. 357, 118 S. Ct. 2014, 141 L. Ed. 2d 344 (1998), precluded the application of the exclusionary rule in probation revocation proceedings. As did the Third District in Scarlet v. State, 766 So. 2d 1110 (Fla. 3d DCA 2000), review granted, SC00-2135, 786 So. 2d 580 (Fla. Mar. 6, 2001), we hold that the exclusionary rule is applicable in a revocation of probation proceeding.
We decline to follow that portion of the Fourth District's opinion in Johnston v. State, 768 So. 2d 504 (Fla. 4th DCA), cause dismissed, SC00-2442, ___ So.2d ___ (Fla. Dec. 12, 2000), which, based upon the Supreme Court's decision in Scott, suggests that the exclusionary rule would be inapplicable in probation revocation proceedings. Because it appears that the Fourth District's ruling may be dicta, we certify the following question as a matter of great public importance:
IN LIGHT OF THE DECISION OF THE UNITED STATES SUPREME COURT IN PENNSYLVANIA BOARD OF PROBATION & PAROLE V. SCOTT, 524 U.S. 357, 118 S. Ct. 2014, 141 L. Ed. 2d 344 (1998), DOES THE EXCLUSIONARY RULE OF THE FOURTH AMENDMENT APPLY TO PROBATION REVOCATION PROCEEDINGS?
Reversed and remanded.
ALTENBERND, A.C.J., and CAMPBELL, MONTEREY, (SENIOR) Judge, Concur.